Order filed March 12, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00137-CV
                                   ____________

         ISAURA MORALES AND FRANCISCO TORO, Appellants

                                         V.

   KARLA VACA AS ATTORNEY-IN-FACT FOR ALBERTO L. VACA,
                           Appellee


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-CCV-052415

                                    ORDER

      The notice of appeal in this case was filed February 12, 2015. The clerk’s
record was filed February 27, 2015. To date, the filing fee of $195.00 has not been
paid. No evidence that appellant has established indigence has been filed. See Tex.
R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before March 27, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM